Citation Nr: 1121339	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran and his wife testified via video before a Veterans Law Judge.  A written transcript of this hearing has been associated with the claims file.  

The issues of entitlement to service connection for low back and respiratory disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied service connection for disabilities of the low back and lungs; the Veteran did not perfect an appeal of this decision in a timely manner.  

2.  Evidence submitted since the RO's November 2004 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.

3.  Subsequent to the November 2004 rating decision, the Veteran has submitted service clinical records pertinent to his claim of service connection for a respiratory disability which existed at the time of the November 2004 denial but were not considered at that time.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 2004 rating decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

2.  Evidence received since the November 2004 rating decision is new and material, and the claim of service connection for a respiratory disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (c) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues on appeal given the favorable nature of the Board's decision with regard to the pending claims.  

II.  New and material evidence

The Veteran seeks to reopen claims of service connection for low back and respiratory disabilities.  In a November 2004 rating decision, the RO denied service connection for disabilities of the lung and back.  The Veteran was so informed within a letter sent the same month.  Because he did not perfect an appeal of this determination, the November 2004 rating decision subsequently became final as to these issues.  38 U.S.C.A. § 7105.  

During the course of this appeal, it appears the agency of original jurisdiction reopened the Veteran's claims of service connection and considered them on the merits.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

a.  Low back disability

The Veteran's claim of service connection for a low back disability was originally denied in November 2004 due to a lack of evidence establishing a back disease or injury during active military service.  The RO also concluded no evidence of a current disability of the back had been submitted.  Since that denial, he has submitted lay and medical evidence in support of his application to reopen his claim of service connection.  For the reasons to be discussed below, at least some of this evidence is new and material, and the application to reopen must be granted.  

In support of his application to reopen, the Veteran has submitted medical evidence from both VA and private sources which demonstrates a current disability of the low back.  Specifically, a June 2008 VA X-ray of the Veteran's lumbosacral spine confirmed degenerative disc disease at L5-S1 with disc space narrowing.  More recently, at his April 2011 video hearing, the Veteran stated he twice injured his back during military service.  He stated he initially injured his low back when he slipped on ice while marching, and later further aggravated this injury by carrying heavy military equipment such as radios.  The Veteran stated his military occupational specialty (MOS) was communications, and he was responsible for carrying the radio equipment.  

Regarding the Veteran's lay hearing testimony, this evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  In the present case, the Board finds the Veteran's testimony to be credible and consistent with the circumstances of his military service.  Service personnel records confirm his MOS was in the communications field, and it is plausible he would be tasked with carrying radios and related equipment.  

The Veteran's lay statements and the current VA diagnosis of degenerative disc disease are new, in that they were not previously submitted at the time of the November 2004. Additionally, this newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests both onset of a low back injury during service, and a current low back disability.  No such evidence was of record at the time of the prior denial, when the RO found no competent evidence of a current low back disability, or of an in-service low back injury.  This evidence is therefore new.

Next, because this evidence establishes a current diagnosis of a low back disability as well as an in-service low back injury, it is material, as it bears directly and substantially upon the specific matters under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  The Veteran having submitted new and material evidence, his claim of service connection for a low back disability must be reopened and considered on the merits.  


b.  Respiratory disability

The Veteran's claim of service connection for a respiratory disability was originally denied in November 2004 due to a lack of evidence establishing onset of a respiratory disability during active military service.  Since that denial, he has submitted additional service department records in support of his application to reopen his claim of service connection.  For the reasons to be discussed below, the submission of this evidence compels VA to reopen his claim of service connection for a respiratory disability.  

In September 2010, the Veteran forwarded copies of his service personnel records and service clinical records which he obtained from the National Personnel Records Center (NPRC).  Included among these records is a January 1966 military hospital admission record which indicates he was hospitalized that same month for treatment of an acute upper respiratory infection.  At the time of the initial November 2004 denial, the Veteran's service treatment records were of record and considered by the RO; however, comparison of the service treatment records reviewed at that time with the service clinical records more recently obtained indicates these clinical records were not of record in November 2004, and are therefore new.  When new or additional pertinent service department records are received by VA, the claim at issue may be reconsidered by VA notwithstanding the requirements of 38 C.F.R. § 3.156(a).  Therefore, because these additional service clinical records were not of record or considered by VA in November 2004, the Veteran's claim of service connection for a respiratory disability may be considered on the merits.  


ORDER

The Veteran having submitted new and material evidence, his claim of service connection for a low back disability is reopened.  

The Veteran having submitted additional service department records, his claim of service connection for a respiratory disability is reopened.  


REMAND

The Veteran's claim of service connection for a low back disability having been reopened, it may now be considered on the merits.  Review of the record does not indicate, however, that full development has been afforded the Veteran.  As discussed above, the Veteran was able to obtain additional service clinical records which were not previously obtained by VA when the Veteran's service treatment records were requested in 2004.  Although these records do not reflect diagnosis of or treatment for a low back disability during military service, they nevertheless raise the reasonable possibility that additional service records may exist which substantiate his claims of in-service injury and treatment of his low back.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant service records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Additionally, the Board notes that the Veteran has reported receiving treatment and subsequent surgery from private medical care providers in the years immediately following service.  The RO has already requested the Veteran provide notice or copies of any and all pertinent private medical treatment records; nevertheless, as this claim is already being remanded, he should again be requested to provide, or authorize VA to obtain, any private records regarding his post-service treatment of his low back.  

The Veteran's claim of service connection for a respiratory disability also having been reopened, it may now be considered on the merits.  Review of the record does not indicate, however, that full development has been afforded the Veteran.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In the present case, a June 2010 VA medical examination was afforded the Veteran in which the examiner noted "no treatment for a chronic lung condition is shown in service."  Subsequent to that examination, as noted above, additional service clinical records were received which demonstrate that the Veteran was hospitalized in January 1966, during active military service, for an upper respiratory infection.  Thus, as additional facts material to the Veteran's medical history have come to light, a new VA medical opinion and/or examination is required.  

Additionally, the Board notes that the issue on appeal was framed to the examiner as entitlement to service connection for a lung disorder resulting from asbestos exposure.  Although the Veteran has alleged he was exposed to asbestos in his barracks during service, he has also reported onset of pneumonia and other respiratory diseases during service.  As such, any plausible theory of entitlement raised by the Veteran or suggested by the record must be considered.  The examiner also stated during the examination that no evidence of a current chronic condition was observed.  Other recent findings in the record, such as a private June 2002 chest X-ray demonstrating chronic obstructive pulmonary disease changes were not discussed.  Any new medical opinion must address such a disparity of diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center to request any clinical or other service medical treatment records related to the Veteran's active military service period from November 1965 to November 1967.  If no such additional records are available, that fact must be noted for the record.  

2.  Contact the Veteran and request that he identify the name, address, and approximate dates of treatment for any medical care providers who treated his low back following service and/or performed his reported 1975 spinal surgery.  When the requested information and any necessary authorizations have been received, the RO should attempt to obtain copies of all pertinent records which have not already been obtained.  The Veteran may also directly obtain and submit this evidence to VA on his own behalf.  

3.  Forward the Veteran's claims file to a medical expert in respiratory disorders for the purpose of determining the etiology of any current respiratory disability.  The Veteran need not be scheduled for physical examination unless such examination is found by the examiner to be necessary to comply with the questions posed herein.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  After reviewing the Veteran's medical history and/or physically examining him, the examiner should note whether the Veteran exhibits a current respiratory disability.  If no, the examiner must reconcile this opinion with other medical evidence of record.  If so, the examiner should state whether it is at least as likely as not that any current respiratory disability had its onset during active duty, or is due to or the result of a disease or injury incurred therein.  The examiner should provide a complete rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to mere speculation, the examiner is asked to discuss why such an opinion is not possible.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


